PER CURIAM.
There was no testimony given, or offered, substantially tending to show that the state police, who made the seizure of the moonshine whisky put in evidence, were acting by federal au-> thority. Their acts were equally pertinent to the enforcement of the Michigan statute. The acceptance and use by the federal government of evidence which the state agents have seized is not retroactive to make the seizure a federal act, and proof that the state police were co-operating with the federal agents, and turned over to them those cases which, like this, the police thought appropriate for prosecution under the Volstead Act (41 Stat. 305), falls far short of showing that they were representing the United States government in making this arrest and seizure. Hence the Fourth and Fifth Amendments do not apply. Weeks v. U. S., 232 U. S. 383, 398, 34 Sup. Ct. 341, 58 L. Ed. 652, L. R. A. 1915B, 834, Ann. Cas. 1915C, 1177; Burdeau v. McDowell, 256 U. S. 465, 475, 41 Sup. Ct 574, 65 L. Ed. 1048, 13 A. L. R. 1159. It is unnecessary to consider what would have been the result of the same conduct by federal agents.
The judgment is affirmed.